
	
		I
		111th CONGRESS
		2d Session
		H. R. 6171
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Price of Georgia
			 (for himself, Mr. Gingrey of Georgia,
			 Mr. Fleming,
			 Mr. Shadegg,
			 Mr. Daniel E. Lungren of California,
			 Mr. King of Iowa,
			 Mr. Thompson of Pennsylvania,
			 Mr. Conaway,
			 Mr. Gohmert,
			 Mr. Franks of Arizona,
			 Mr. Posey,
			 Mr. Rooney,
			 Mr. Bilbray,
			 Mr. Coffman of Colorado,
			 Mr. McClintock, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit conditioning licensure of a health care
		  provider upon participation in a health plan.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Freedom Act of 2010.
		2.Health care
			 provider licensure cannot be conditioned on participation in a health
			 plan
			(a)In
			 generalThe Secretary of
			 Health and Human Services and any State (as a condition of receiving Federal
			 financial participation under title XIX of the Social Security Act) may not
			 require any health care provider to participate in any health plan as a
			 condition of licensure of the provider in any State.
			(b)DefinitionsIn
			 this section:
				(1)Health
			 planThe term health plan has the meaning given such
			 term in section 1171(5) of the Social Security Act (42 U.S.C. 1320d(5)), and
			 includes a basic health program established under section 1331 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), a qualified health
			 plan offered by a qualified nonprofit health insurance issuer under the
			 Consumer Operated and Oriented Plan (CO–OP) program under section 1322 of such
			 Act, a qualified health plan offered under a health care choice compact under
			 section 1333 of such Act, a multi-state qualified health plan offered under
			 section 1334 of such Act, or other health plan offered under title I of such
			 Act.
				(2)Health care
			 providerThe term
			 health care provider means any person or entity that is required
			 by State or Federal laws or regulations to be licensed, registered, or
			 certified to provide health care services and is so licensed, registered, or
			 certified, or exempted from such requirement by other statute or
			 regulation.
				(3)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act.
				
